Citation Nr: 1757862	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, including service in-country in the Republic of Vietnam.  The Veteran died in August 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for the Veteran's cause of death must be remanded for further development.

According to the certificate of death, the Veteran died in August 2010 from a penetrating gunshot wound of the head.  The appellant is seeking service connection for the cause of the Veteran's death, as she believes that the Veteran suffered from posttraumatic stress disorder or some other mental health condition as a result of his military service in Vietnam.  The appellant also posed the theory that the Veteran suffered a mental health condition as a result of his service-condition disabilities.  At the time of the Veteran's death he was service connected for prostate cancer residuals; diabetes mellitus, type II; bilateral lower extremity peripheral neuropathy; malaria; scar on the posterior left forearm; scar on the right forehead with headaches; coronary artery disease associated with diabetes mellitus, type II; bilateral hearing loss; and erectile dysfunction associated with prostate cancer.  He had also been determined to be unemployable due to service-connected disabilities, effective in April 2007.  

A review of the VA and private treatment records that have been associated with the claims file reveals that during a hospital admission in September 2003 at St. Clair Hospital, the Veteran had a psychiatric consultation where the physician assessed that the Veteran had episodic unusual symptoms unexplained by cardiac or GI work up and symptoms consistent with panic disorder.  The impression was panic disorder, probable.   In May 2008, a VA treatment note shows that the Veteran reported racing thoughts and auditory hallucinations telling him to kill people.  At the time, he denied any suicidal or homicidal ideation.  His limitations were noted as chronic psychiatric symptoms, without remission, and medical problems.  The diagnosis was depression.  It was noted that the Veteran was previously admitted to St. Clair Hospital for depression in April 2008.  In June 2008 the Veteran was admitted to the VA hospital.  The admissions assessment noted the Veteran's mood was anxious and depressed, and his psychiatric symptoms were noted to be hallucinations in the form of hearing suggestions.  During the hospital stay the Veteran admitted he still had bad thoughts, including thoughts of suicide, with no plan.  During group counseling, the Veteran reported being frustrated with medication that was ineffective and inquired about electroconvulsive therapy (ECT).  The July 2008 discharge note stated the Veteran was discharged after being admitted for psychotic depression and was diagnosed with depression, psychotic, and major depressive disorder.  An August 2008 treatment note reflects the Veteran reported he had thought of hurting people about once a week but pushes those thoughts away, he was still depressed and used medication at night to sleep.  The primary diagnosis was listed as major depressive disorder with mood incongruent psychosis.  In December 2009, the Veteran reported having ongoing nightmares and flashbacks, but denied having thoughts of hurting himself or others.  The impression was major depressive disorder, h/o PTSD.  A June 2010 mental health note reflects the Veteran reported he got depressed about family discord, stating there were problems between his wife and his daughter.  The impression was major depressive disorder, mild, and marital problems.  

During the August 2016 Board hearing, the appellant testified that the Veteran began seeking treatment at St. Clair Hospital about 6 months after his prostate surgery.  She stated that a doctor at St. Clair diagnosed the Veteran with PTSD that was due to his service.  The Board notes that those records have not been associated with the claims file.  The appellant also testified that the day the Veteran was shot, he was not acting like himself and a short time later he pointed a gun at her.  He allowed her to leave the house and when she returned he was sitting on the porch with a rifle.  She left again and called her daughter.  The police were called and when they arrived the Veteran was sitting on the porch still holding the rifle.  According to a newspaper article submitted by the appellant, after a brief conversation with the police officers, the Veteran raised the rifle in the direction of the officer and was shot by another police officer on the scene.  The appellant asserts that the Veteran had a history of psychiatric treatment and in fact had an appointment scheduled with his VA psychiatrist two days after his death.  She also stated that the Veteran was very upset about his quality of life as a result of his service-connected disabilities, especially his voiding dysfunction and erectile dysfunction caused by prostate surgery.  The appellant testified that after the prostate surgery, the Veteran was no longer able to perform sexually and his incontinence became increasingly worse.  In addition, the Veteran frequently thought about his time in Vietnam, and how he was treated when he returned home from Vietnam.  

After reviewing the Veteran's claims file, it appears that all of the VA and private treatment records have not been associated with the file.  There is treatment referenced in the available treatment notes that are not of record, and the appellant testified the Veteran underwent treatment and received a PTSD diagnosis that is also not included in the claims file.  As these records are pertinent to the issue on appeal, the Board finds remand is necessary to obtain and associate these records with the claims file.  Additionally, the appellant asserts that the Veteran had a mental health condition that led to the uncharacteristic behavior that resulted in him threatening her with a gun, and that ultimately led to his death.  The Veteran had mental health diagnoses prior to his death, however, there has been no opinion sought on whether those diagnoses were related to his military service and or his service-connected disabilities.  Furthermore, if it is found the Veteran did have a mental health condition related to service or secondary to his service-connected disabilities, an opinion is needed to ascertain whether that mental health condition led to the Veteran's state of mind on the day of, and at the time of, his death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the appellant.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

2.  Contact the appellant and afford her the opportunity to identify by name, date and location VA treatment or examination of the Veteran.  For any VA treatment identified by the appellant, contact the appropriate VA Medical Center and obtain and associate with the claims file all records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.

3.  After completing the foregoing development, request an opinion from an appropriate VA examiner to ascertain whether the Veteran had a psychiatric disorder that was related to service or his service-connected disabilities.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include depression, major depressive disorder, or panic disorder, was of service onset or otherwise related to the Veteran's service, to include service in Vietnam.  

b) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include depression, major depressive disorder, or panic disorder, was caused by the Veteran's service-connected disabilities.  

c) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include depression, major depressive disorder, or panic disorder, was aggravated by the Veteran's service-connected disabilities.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2017).

d) If the answer to a, b, or c above is YES, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) the psychiatric disorder led or contributed to the Veteran's state of mind on the day the Veteran died, ultimately leading to the behavior that resulted in his death.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

